                                                                                                    Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   State of California et al.                       )
                                                      )            19-cv-00872
                                                          Case No: _______________
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE
 6   Trump et al.                                     )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7
                                      Defendant(s).   )
                                                      )
 8
          I, Jeffrey Paul Dunlap                   , an active member in good standing of the bar of
 9    Maryland                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: the State of Maryland                        in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Christine Chuang                        an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    200 Saint Paul Place                                 1515 Clay Street, Suite 2000
      Baltimore, MD 21202                                  Oakland, CA 94612
14
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (410) 576-7906                                       (510) 879-0094
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jdunlap@oag.state.md.us                              christine.chuang@doj.ca.gov
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 1812100004 .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/19/20                                                Jeffrey Paul Dunlap
22                                                                                APPLICANT

23
                                        ORDER GRANTING APPLICATION
24                                FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jeffrey Paul Dunlap                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 3/4/2019
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                   October 2012
                          Court <P(%pp^fe
                            of jUarplanb




               CERTIFICATE OF GOOD STANDING

STATE OF MARYLAND, ss:

      /, Suzanne Johnson, Clerk of the Court of Appeals of Maryland,
do hereby certify that on the tenth day of December, 2018,

                           Jeffrey PA^I D^nl^p

having first taken and subscribed the oath prescribed by the Constitution and
Laws of this State, was admitted as an attorney of said Court, is now in good
standing, and as such is entitled to practice law in any of the Courts ofsaid
State, subject to the Rules of Court.

                                        3n ^ssttimsnp Hereof,           / /zave hereunto
                                        setmy hand as Clerk, and affixedthe Seal
                                        of the Court of Appeals of Maryland, this
                                        twenty fifth day of February, 2019




                                               Clerk of the Court of Appeals of Maryland
